DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/2/2020. 

Claim Analysis
3.	Summary of Claim 1:
Pulverized masterbatch products containing 

infrared absorbing fine particles, 

having a dispersed particle size of 1 µm or more, 

and containing resin with infrared absorbing fine particles dispersed inside.

 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 6-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamak et al. (US PG Pub 2012/0129090).
	Regarding claim 1, Mamak et al. teach a composition comprising particles of an a) alkali metal tungsten bronze, b) tungsten oxide and c) tungsten metal, wherein the particles of the tungsten/tungsten oxide are used as particles as IR absorbers [0001], wherein the composition is in the form of a dispersion in a polymer material (Abstract, claims 1 and 9) thereby reading on the containing resin with infrared absorbing fine particles dispersed inside, wherein a masterbatch comprising the composition is grinded to a powder [0251] thereby reading on the claimed pulverized master batch, wherein the particles are in the size range of >2000 nm (Table 1 Sample 1.6) which corresponds to >2 µm thereby reading on the claimed range of having a dispersed particle size of 1 µm or more as required by the instant claim.   
	Regarding claim 2, Mamak et al. teach the alkali metal bronzes having the formula: WO3-zMex [0010], wherein Me is selected from Na, K, Cs, x ranges from 0.2 to 1 and z is 0 or ranges from 0 to x thereby reading on 0.001 < x/y < 1 when x is less than 1; and further reading on 2.0 < z/y < 3.0 when z is 0 (3 – z is 3 – 0 = 3; z/y would be 3/1 = 3).  
	Regarding claim 3, Mamak et al. teach hexagonal crystal phases [0017].
	Regarding claim 4, Mamak et al. teach WO2.625 [0013] which corresponds to z/y = 2.625 / 1 = 2.625; thereby reading on 2.2 < z/y < 2.999 as required by the instant claim.
	Regarding claims 6-7, Mamak et al. teach polyethylene resins, among others [0031].
	Regarding claim 8, Mamak et al. teach the content of the infrared absorbing particles are from 4-60 parts by weight (claim 2).
	Regarding claim 9, Mamak et al. teach a dispersion containing the composition as set forth above and a solvent [0026].
	Regarding claim 10, Mamak et al. teach an ink comprising the composition as set forth above (Abstract, [0003]), and further comprising a binder [0139].
	Regarding claim 14, Mamak et al. teach a method for producing the composition according to claim 1, wherein the masterbatch is grinded to a powder [0251] thereby reading on the first step and second step as required by the instant claim. 
		

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mamak et al. (US PG Pub 2012/0129090) in view of Lee et al. (US PG Pub 2008/0311308 A1).
	Regarding claim 5, Mamak et al. teach the pulverized masterbatch products containing infrared absorbing find particles according to claim 1 as set forth above and incorporated herein by reference.
Mamak et al. do not particularly teach the infrared absorbing fine particles represented by the formula XBm.
 Lee et al. teach compositions for light selectively absorbing film (Abstract), wherein infrared absorbers are incorporated [0004], wherein the preferred infrared absorber is a boron compound LaB6 ([0017], [0047]) thereby reading on the formula XBm when X is La, B is boron and m is 6 which satisfies 3 < m < 20. Lee et al. offer the motivation of using the LaB6 due to its ability to offer excellent near infrared screening effect [0058]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the LaB6 of Lee et al., as the infrared find particle in the masterbatch product of Mamak et al., thereby arriving at the claimed invention.

8.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mamak et al. (US PG Pub 2012/0129090) in view of Yoshisuke (JP 2015-117353 A) as listed on the IDS dated 1/24/2020.
	Regarding claims 11-13, Mamak et al. teach the ink containing infrared absorbing material of claim 10 as set forth above and incorporated herein by reference.
	Mamak et al. do not particularly teach an anti-counterfeit ink or anti-counterfeit printed matter.
	Yoshisuke teaches an anti-counterfeit ink comprising a near-infrared absorbing material in a solvent, wherein the near-infrared absorbing material comprising a composite tungsten oxide (Abstract). Yoshisuke offers the motivation of using near-infrared absorbing materials in anti-counterfeit ink and printed materials due to their ability to transmit a visible light region and show absorption in a near-infrared region (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ink of Mamak et al. in an anti-counterfeit ink or printed material as taught by Yoshisuke, thereby arriving at the claimed invention.	
	Regarding claim 12, Mamak et al. teach solvents such as water [0026].
	
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mamak et al. (US PG Pub 2012/0129090).
Regarding claim 15, Mamak et al. teach the method for producing the composition according to claim 14 as set forth above and incorporated herein by reference. 
Mamak et al. do not particularly teach the masterbatch in the second step is kept below freezing.
Mamak et al. teach the IR absorbers are compounded into polymer resin and grinded to powder and dried and then mixed in a turbo mixer and compounded with a twin screw extruder. As such, the temperature of mixing will affect the resulting homogeneity of the composition. Therefore, the temperature of mixing can be optimized to reach the desired homogeneity of the composition via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative temperature of mixing the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763